Citation Nr: 1518665	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  13-25 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to August 1980, September 1997 to April 1998, November 2001 to November 2002 and February 2003 to September 2003. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Veteran was scheduled for a Travel Board hearing in March 2014, but he failed to report to the hearing and has not requested that it be rescheduled.  See 38 C.F.R. § 20.704 (2014).

In addition to the paper claims files, there are Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims files associated with the Veteran's claim.  A review of the documents in the electronic files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  PTSD was not present during the period of this claim.
 
2.  A psychiatric disability other than PTSD was not present during the period of this claim.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).

2.  A psychiatric disability other than PTSD was not incurred in or aggravated by service or secondary to a service-connected disability.  38 U.S.C.A §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter in September 2012, prior to the initial adjudication of the claims, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more is required. 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  Available STRs were obtained.  The Veteran has not identified any outstanding evidence (to include treatment records) that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

The Veteran has also been afforded the appropriate VA examination to determine the existence, nature and etiology of his claimed psychiatric disabilities, to include PTSD.  The examination was adequate, as it was predicated on a full reading of the Veteran's medical records in the claims file, interview of the Veteran, and examination with appropriate testing.  All of the pertinent evidence of record was considered, to include the statements of the Veteran, and the examiner provided rationale for the opinion stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claims decided herein. 

II.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection also may be granted on a secondary basis for disability that is proximately due to, the result of, or aggravated by service-connected disability.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein. 

The Veteran maintains that he has psychiatric disability related to his military service or to his service-connected disabilities.  In pertinet part, the Veteran maintains that he was part of a special mission in Bosnia to "take someone out."  However, someone who was not the target died; the Veteran was blamed for not doing his job correctly.  He also maintains that he received a veiled threat from a visiting general and was required to read sensitive material on "punishment," which included the story of a girl who was raped and killed.  See February 2012 statements from the Veteran and November 2012 VA examination report.

STRs are negative for any complaints or diagnosis of a psychiatric disability, to include PTSD.

The Veteran is certainly competent to report psychiatric symptoms.  However, no underlying disability has been diagnosed during the appeal period or proximate thereto.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has indicated that he has received no post-service treatment for a psychiatric disability, to include PTSD.  A November 2012 VA examination report notes the Veteran's allegations, as noted above, and his complaints of poor sleep.  Significantly, examination revealed no psychiatric diagnosis.  The Veteran denied any re-experiencing symptoms, increased arousal symptoms, persistent avoidance of stimuli, memory problems, insight problems, judgment problems, or other emotional problems.  The examiner specifically stated that the Veteran does not have PTSD or any other psychiatric disability that conforms to DSM-IV criteria.

Whether lay evidence is competent and sufficient in a particular case to establish a diagnosis is an issue of fact.  Lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the present case, while the Veteran is competent to identify symptoms, he is not competent to diagnose a psychiatric condition.  Such a diagnosis takes medical training and expertise beyond the mere observation of symptoms.  Additionally, the Veteran has not reported any contemporaneous psychiatric diagnoses, and has not had a medical professional link his symptoms to a diagnosis.  Thus, the criteria under Jandreau have not been met.  There is no medical diagnosis of record to rely on.  In fact, psychiatric examination has disclosed no disability to account for his complaints.  PTSD or a psychiatric disability other than PTSD has not been established either through the clinical record or the Veteran's own statements.  

The Board has duly considered the benefit of the doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert, supra.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable in the instant appeal and his claims must be denied.


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disability other than PTSD is denied.


REMAND

The Veteran maintains that he currently has tinnitus that was incurred during his military service.  Specifically, he asserts that he began experiencing symptoms of tinnitus during service and the symptoms have gotten progressively worse.  See February 2012 claim.  The Veteran's service personnel records show that he had rifle, hand grenade, mortar and pistol training.  His principal duties included indirect fire infantry trainee and assistant gunner.  He has denied any civilian noise exposure; his civilian occupation is civil engineer.

The Veteran was afforded a VA hearing loss and tinnitus examination in November 2012.  A VA audiologist opined, after an examination of the Veteran as well as a review of the claims file, that the etiology of the Veteran's tinnitus could not be resolved without resorting to mere speculation.  (The examiner also remarked that the Veteran's tinnitus had its onset during a period of normal hearing and his hearing continues to be normal.)  In Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the United States Court of Appeals for Veterans Claims (Court) found that the Board had erred by relying on medical opinions that were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claim.  The Court in Jones held that, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Because the November 2012 VA examiner did not provide any rationale for her inability to comment on the etiology of the Veteran's tinnitus (as stipulated by the Court), a remand is required to obtain another medical opinion in this case. 

Accordingly, the case is REMANDED for the following action:

1.  Request an addendum opinion to the September 2012 VA examination report for tinnitus.  The claims file [including the paper file and electronic files in VBMS and VVA] must be provided to and reviewed by the examiner.  Only if it is determined that additional examination/testing is needed in order to render the opinion requested below, schedule the Veteran for a new examination.

The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus had its onset in or is otherwise related to the Veteran's active military service.  In doing so, the examiner must accept as true that the Veteran was exposed to loud noises in service including from weapons training. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided. 

A rationale for all requested opinions shall be provided.  If the clinician cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he/she has exhausted the limits of current medical knowledge in providing an answer to the particular question(s). 

2.  Then, readjudicate the claim of entitlement to service connection for tinnitus.  If the benefit sought on appeal remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


